EXHIBIT SJW CORP. STOCK OPTION DIVIDEND EQUIVALENT RIGHTS AGREEMENT RECITALS A.The Board has adopted the Plan for the purpose of retaining the services of selected Employees and non-employee members of the Board (or the board of directors of any Parent or Subsidiary). B.Participant has this day been granted an Option under the Plan which provides for dividend equivalent rights with respect to the shares of Common Stock subject to that Option. C.The purpose of this Agreement is to set forth the terms and conditions governing those dividend equivalent rights. D.All capitalized terms in this Agreement shall have the meaning assigned to them in the Plan and the Notice of Grant and Stock Option Agreement evidencing the granted Option (collectively, the "Option Agreement"). NOW, THEREFORE, it is hereby agreed as follows: 1.An Option Deferred Stock Account with respect to the Option will be established for the Participant on the books and records of the Corporation. 2.Each time a dividend is paid on the Corporation’s outstanding shares of Common Stock after the Grant Date, the Option Deferred Stock Account will be credited with a dollar amount equal to the amount of that dividend paid per share multiplied by the number of shares of Common Stock at the time subject to the Option (plus the number of shares previously credited to the Option Deferred Stock Account pursuant to the dividend equivalent rights hereunder) as of the record date for the dividend; provided, however, that no further amounts shall be credited after the earlier of the fourth anniversary of the Grant Date or the first exercise of the Option. 3.As of the first business day in January each year, the cash dividend amounts credited to the Option Deferred Stock Account during the immediately preceding calendar year shallbe converted into a book entry of an additional number of shares of Common Stock determined by dividing (i) those cash dividend equivalent amounts by (ii) the average of the Fair Market Value per share of Common Stock on each of the dates in the immediately preceding calendar year on which those dividend amounts were credited to the Option Deferred Stock Account. 4.The shares credited to the Option Deferred Stock Account will vest at the same time and in the same manner as the Option Shares to which they are attributable vest.
